DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 5 have been amended to disclose a first lifting device with a lifting wire to be connected to a cylinder portion of a compressor and a second lifting device with a lifting wire to be connected to the cylinder portion. The first lifting device is supported by a supporting member at a position higher than an upper edge of a carry-out port. The second lifting device is fixed to a lower part of a protrusion member that is located outside an opening wall comprising the carry-out port and above said carry-out port. The method of carrying out the cylinder portion via the two lifting devices at different heights is shown most clearly in Figures 6 and 7. New independent claim 7 also discloses that the lifting members are located at different heights. 
The closest prior art of record is disclosed by Rader (US 2007/0134079) as explained in the previous final office action dated 12/01/2020. Rader discloses a first lifting device (165, 170) that is supported by a supporting member (75). As seen in Figure 3, Rader’s supporting member (75) is not located above the upper edge of Rader’s carry-out port (port formed by beams 40 and 65b) and instead is below the upper edge of said carry-out port. Furthermore, Rader failed to disclose a second lifting member. Rader as modified by Bowerman (US 5,064, 079) included a second lifting device (70 in Bowerman’s Figure 1) in the manner shown in Bowerman’s Figure 1. However, both of Bowerman’s lifting devices (50 and 70) are located at the same height and so would not supported the added limitations discussed above. Furthermore, Bowerman does not disclose a carry-out port. 
Hence, modifying the aforementioned references to render obvious to claimed limitations stating that the first lifting device and the second lifting are at different heights or that the supporting member is above the upper edge of the carry-out port, would require substantial hindsight reconstruction. Furthermore, there appears to be insufficient space in Rader’s housing (15) to accommodate Rader’s supporting member and associated mounting structure at a higher position as currently claimed. Hence, rearranging Rader’s existing structure to render obvious this new limitation would not be reasonable and would potentially involve excessive modifications. Doing so would also most likely render Rader’s lifting device inoperative as intended. 
Due to these reasons, claims 1, 5 and 7 and their respective dependent claims are deemed allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746